A clause between dashes is a clause in parenthesis. Century Dictionary, verbo "Dash," No. 7. But a clause in parenthesis may be omitted without impairing the sense of the sentence in which it occurs. Indeed, it is almost essential to do so (at least mentally); since, as it were, "one has to dismount from an idea, and get into the saddle again, at every parenthesis." O.W. Holmes, Autocrat, VIII (quoted in Century Dictionary, verbo "Parenthesis," No. 1).
And the word "hereby" may also be omitted as mere surplusage. Likewise, the words "in the Whitney Bank" are merely descriptive of the bank box itself, and not of the contents intended to be bequeathed. They may, therefore, also be omitted, as foreign to the present inquiry.
And, since the sentence under consideration has no otherpunctuation than a (misplaced) comma after the name of the legatee and a period at the end of the sentence, it then reads as follows:
 "I also give to Charles B. Thorne, the contents of mybank box such as scarf pins and other personal effectsto be by him distributed among my friends as he seesfit." *Page 821
I admit that the use of commas in punctuation is so very optional with any writer that the presence or absence of a comma in a sentence is not of controlling importance when seeking the sense thereof; the reason being that the comma is used "to indicate the smallest interruption in continuity of thought or grammatical construction, the marking of which contributes to clearness." Century Dictionary, Verbo: Comma, No. 6.
But it seems to me that to read the sentence in the sense given it in the majority opinion requires a somewhat greater interruption in the continuity of thought or grammatical construction thereof than may be marked only by a comma; it seems to require at least a semicolon, which is used "to mark a division of a sentence somewhat more independent than that marked by a comma." Century Dictionary, verbo Semicolon. And whilst one may be permitted to supply a comma, or even to step-up the punctuation from a comma to a semicolon, I do not think it permissible to split an unpunctuated sentence by a semicolon, or by such an interruption in continuity of thought as would requirethat punctuation to mark it correctly.
The reading given to the sentence by the majority opinion, is,in effect, as follows:
 "I also give to Charles B. Thorne, the contents of mybank box; such as scarf pins and other personal effectsto be by him distributed among my friends as he seesfit."
The reading which I give to the sentence is:
 "I also give to Charles B. Thorne, the contents of mybank box such as scarf pins and other personal effectsto be by him distributed among my friends as he seesfit."
That is to say, I merely omit a semicolon after the word "bank-box," just as the testator did.
I therefore dissent. *Page 822